United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 21-1720
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                  Taurus D. Hoyle

      lllllllllllllllllllllDefendant - Appellant
         ___________________________

                No. 21-1721
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                  Taurus D. Hoyle

      lllllllllllllllllllllDefendant - Appellant
                      ____________

    Appeals from United States District Court
for the Western District of Missouri - Kansas City
                 ____________

           Submitted: October 12, 2021
             Filed: October 15, 2021
                  [Unpublished]
                 ____________
Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated appeals, Taurus Hoyle appeals the sentence imposed by
the district court1 at his consolidated sentencing after he pleaded guilty to being a
felon in possession of ammunition and his supervised release was revoked. His
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence. Hoyle has filed a pro se
brief challenging his sentence and the factual basis of his plea.

       Upon careful review, we conclude that Hoyle knowingly and voluntarily
entered into the plea agreement, as he confirmed the factual basis for his plea under
oath. See United States v. Frook, 616 F.3d 773, 775-76 (8th Cir. 2010) (error in
determining existence of factual basis for plea calls into question knowing and
voluntary nature of plea, and thus its validity; challenge to factual basis is reviewed
for plain error if not objected to in the district court); United States v. Green, 521 F.3d
929, 931 (8th Cir. 2008) (whether a plea was knowing and voluntary is reviewed de
novo); United States v. Andis, 333 F.3d 886, 890-91 (8th Cir. 2003) (one important
way district court can ensure plea agreement is knowing and voluntary is to question
defendant about decision to enter into agreement); see also Nguyen v. United States,
114 F.3d 699, 703 (8th Cir. 1997) (defendant’s representations during plea-taking
carry strong presumption of verity).

       We also conclude that the appeal waiver is valid, enforceable, and applicable
to the challenges to the substantive reasonableness of the ammunition possession

       1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.

                                           -2-
sentence. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (validity and
applicability of an appeal waiver is reviewed de novo); United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if the
appeal falls within the scope of the waiver, the defendant knowingly and voluntarily
entered into the plea agreement and the waiver, and enforcing the waiver would not
result in a miscarriage of justice).

       To the extent Hoyle challenges the reasonableness of his supervised release
revocation sentence, we conclude it was not substantively unreasonable. See United
States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (substantive reasonableness of
revocation sentence is reviewed under deferential abuse-of-discretion standard).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal falling outside the
scope of the waiver. Accordingly, we dismiss in part based on the appeal waiver,
otherwise affirm, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -3-